DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and response, submitted November 21, 2021, has been reviewed by the examiner and entered of record in the file.  
2.	Claim 21 is amended and claims 33 and 34 are newly added.  Claims 21-34 are present in the instant application. 

Previous Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	Claims 21 and 23-32 were previously rejected under 35 U.S.C. 103 as being unpatentable over Liu-Bujalski et al, U.S. 20160159804 A1 (published June 9, 2016), in view of Hodous et al, U.S. 9,073,947 B2.
	New claim 34 is added to the rejection.
	As amended, claim 21 is directed to a method of treating multiple sclerosis (MS), comprising administering to a subject in need thereof a therapeutically effective amount of a compound of the formula:

    PNG
    media_image1.png
    181
    333
    media_image1.png
    Greyscale
 wherein 
    PNG
    media_image2.png
    162
    285
    media_image2.png
    Greyscale


Claims 23-32 are drawn to claim 21, and limit the compound species of formula (I).
Claim 34 is drawn to claim 21, wherein the therapeutically effective amount is administered daily.

	Liu-Bujalkski et al. teach a method of treating or lessening the severity of one or more diseases and conditions associated with BTK (Bruton’s Tyrosine Kinase), specifically naming the autoimmune disease multiple sclerosis in paragraph [0137], line 11, comprising administering a compound according to general formula I of paragraph [0008] (see in particular substituted pyrimidines disclosed in Table 1 on pages 12-32).  Liu-Bujalkski et al teach that their genus of pyrimidine compounds are effective inhibitors of BTK in Example 80, Assays A and B on pages 75-76. Liu-Bujalski et al. teach wherein the compounds are administered at a dosage of about 0.01 mg/kg to about 100 mg/kg, one time per day, to obtain the desired therapeutic effect (paragraph [0172]), which fully encompasses the dosage range required by claim 21.
	As such, Liu-Bujalkski et al, suggest the administration of BTK inhibitors for treating autoimmune diseases including multiple sclerosis, but do not teach an embodiment wherein the BTK inhibitor is a compound of Applicant’s instantly recited genus.
	Yet, Hodous et al disclose a genus of pyrimidine compounds having Bruton’s tyrosine kinase (BTK) inhibitory activity, in particular compounds according to formula (IV), please see columns 11-12, wherein “X” is O, “Z” is N and “R3” is as defined in R1 is NH2, R2 is O-CH2-R5 and R5 is piperidine; and the species of compound disclosed in columns 51, lines 35-67 which are the same as Applicant’s recited compounds wherein instant R1 is NH2; instant R2 is O-CH2-R5 and R5 is pyrrolidine that is optionally substituted. Please also refer to species of compounds disclosed in columns 23-26 and 28 of Hodous et al, which are the same as Applicant’s recited compounds wherein instant R1 is NH2; instant R2 is NH-CH2-R3 and R3 is piperidine that is optionally substituted; and species of compounds disclosed in columns 36-40 and 43 which are the same as Applicant’s recited compounds wherein instant R1 is NH2; instant R2 is NH-R4 and R4 is phenyl that is optionally substituted; and the compound species disclosed in column 43, lines 35-67 which is the same as Applicant’s recited compound wherein instant R1 is NH2; instant R2 is NH-CH2-R3 and R3 is pyrrolidine that is optionally substituted. Hodous et al. demonstrate the potent BTK inhibitory activity of said compounds in vitro (please see IC50 values in Table 2 in columns 207-211), and in vivo (please see the murine models in columns 212-213).
	Thus, one skilled in the art would know that compounds having BTK inhibitory activity are suggested for the treatment of MS, such that it would have been obvious to modify the disclosure of Liu-Bujalski et al. and substitute one known BTK inhibitor for another in treating MS.  One would reasonably expect the potent BTK inhibitory effect identified by Hodous et al. as effective in the treatment of autoimmune and inflammatory diseases (see paragraphs [0003]-[0007]), to be present in the instantly recited compounds in a method of treating MS.
	And, as noted by the court in In re Font, 675 F.2d 297 (CCPA 1982), an express suggestion to substitute one equivalent component (i.e., an equivalent BTK  for another is not necessary to render such substitution obvious. In the instant case, (1) the prior art element of Liu-Bukalski et al performs the function specified in the claim with only insubstantial differences; (2) the claimed component (i.e. the genus of pyrimidine BTK inhibitors) and its function was known in the art (i.e. disclosed by Hodous et al); (3) a person of ordinary skill in the art would have recognized the interchangeability of the elements and could have substituted one known element for another; and (4) the results of the substitution would have been predictable.	Regarding the therapeutically effective amount, the recited dosage is a result-effective variable. It would have been customary for one of skill in the art to determine the optimal dosage range in order to best achieve the desired results in the treatment of MS. See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”
	Accordingly the prima facie case of obviousness is maintained.

Response to Arguments
5.	Applicant traverses the obviousness rejection of claims 21 and 23-32 over Liu-Bujalski in view of Hodous.  Applicant argues the following points:
(i) 	The genus of compounds disclosed by Liu-Bujalksi are fundamentally different than the substituted pyrimidine compounds that are instantly recited, and one skilled in the art would not have been guided to change the core structure to the instantly claimed compounds.

	Applicant's arguments have been fully considered but they are not persuasive. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Liu-Bujalski is not relied upon for suggesting that the core structure of formula (I) could be modified to arrive at Applicant’s instant invention; rather Liu-Bujalski is relied upon for teaching that compounds having BTK-inhibitory activity are useful for treating disorders associated with BTK (paragraph [0135]), wherein multiple sclerosis is specifically named (paragraph [0137], line 11).  Collectively, Liu-Bujalski in view of Hodous teach that BTK inhibitory activity would be useful for treating MS, wherein the instantly recited compounds are known BTK inhibitors.

(ii)	Liu-Bujalski et al. teaches a “laundry list” of BTK-mediated conditions in paragraphs [0137]-[0145] but do not provide evidence that the compounds have any efficacy for any specific disorder listed in paragraphs [0137]-[0145] (such as MS).

	Applicant's arguments have been fully considered but they are not persuasive. Regarding the broad disclosure of diseases and disorders listed in paragraphs [0137]-[0145] of Liu-Bujalski, multiple sclerosis is specifically named in line 11 of paragraph 
	Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." 27 F.3d at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 


(iii) 	Hodous et al. is relied upon for disclosing the instantly recited compounds, but does not remedy the deficiencies of Liu-Bujalski et al.  

	Applicant's arguments have been fully considered but they are not persuasive. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Hodous is relied upon for teaching that Applicant’s instantly recited compounds demonstrate BTK-inhibitory activity. Collectively, Liu-Bujalski in view of Hodous teach that BTK inhibitory activity would be useful for treating MS, wherein the instantly recited compounds are known BTK inhibitors.
	As such, the rejection of claims 21 and 23-32 is maintained.


6.	Claim 22 was previously rejected under 35 U.S.C. 103 as being unpatentable over Liu-Bujalski et al, U.S. 20160159804 A1 (published June 9, 2016), in view of Hodous et al, U.S. 9,073,947 B2, as applied to claim 21, above, and further in view of Loma et al (Current Neuropharmacology 2011).
	New claim 33 is added to the rejection.
	Claim 21 is addressed in detail above. 
	Claim 22 is drawn to the method of claim 21, and limits the MS to relapsing MS (RMS), relapsing-remitting MS (RRMS), progressive MS (PMS), secondary-progressive MS (SPMS), primary-progressive MS (PPMS) and progressive-relapsing MS (PRMS).
Claim 33 is drawn to the claim 21, wherein the MS is relapsing MS (RMS).

	Liu-Bujalkski et al in view of Hodous et al teach the administration of Applicant’s substituted pyrimidine BTK inhibitors for the treatment of MS, but do not teach wherein the MS is relapsing MS (RMS), relapsing-remitting MS (RRMS), progressive MS (PMS), secondary-progressive MS (SPMS), primary-progressive MS (PPMS) or progressive-relapsing MS (PRMS).
	Yet, Loma et al discuss the pathogenesis of MS, and teach the known types of MS, disclosed in Table 1 on page 410: 

    PNG
    media_image3.png
    204
    752
    media_image3.png
    Greyscale
. 
	Thus, one skilled in the art seeking treatment of MS in a subject in need thereof would know that the type of MS to be treated would fall into one of the known categories of MS that are described in Table 1 above.
	As such a prima facie case of obviousness is established.

Response to Arguments
7.	Applicant traverses the obviousness rejection of claim 22 over Liu-Bujalski in view of Hodous and further in view of Loma. Applicant argues the following point:

(i) 	Loma is relied upon for teaching types of MS, but does not remedy the deficiencies of Liu-Bujalski and/or Hodous.  

	Applicant's arguments have been fully considered but they are not persuasive. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Loma is relied upon for teaching the pathogenesis and known types of MS. Collectively, Liu-Bujalski in view of Hodous and Loma teach that BTK inhibitory activity would be useful for treating MS, wherein the instantly recited compounds are known BTK inhibitors, and wherein the MS is one of the four types discussed by Loma.
	As such, the rejection of claims 21 and 23-32 is maintained.

Conclusion
8.	In conclusion, claims 21-32 are present in the application, and claims 21-32 are currently rejected.  No claim is presently allowable.
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/Janet L. Coppins/
Patent Examiner, Art Unit 1628

/CRAIG D RICCI/Primary Examiner, Art Unit 1611